Citation Nr: 1045976	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  10-24 863	)	DATE
	)
	)


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
January 1984 Board of Veterans' Appeal (Board) decision which, 
among other things, granted no more than a 10 percent rating for 
the Veteran's anxiety neurosis.

2.  Whether there was CUE in an October 1986 Board decision that 
denied a rating in excess of 10 percent for the Veteran's 
generalized anxiety disorder.  

3.  Whether there was CUE in an April 1989 Board decision that 
denied a rating in excess of 10 percent for the Veteran's 
generalized anxiety disorder.  

(The claim for an earlier effective date prior to July 28, 1988, 
for the grant of a 100 percent disability rating for service-
connected generalized anxiety reaction with major depression is 
addressed in a separate decision.)


REPRESENTATION

Moving party represented by:  Peter J. Sebekos, Attorney at Law


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The moving party is a Veteran who served on active duty from 
August 1974 to August 1975.

This matter is before the Board from the Veteran's June 2007 
motion that a January 1984 Board decision that, among other 
things, granted no more than a 10 percent rating for the 
Veteran's anxiety neurosis contained CUE.  Given the November 
2009 Joint Motion for Remand (JMR) and the subsequent United 
States Court of Appeals for Veterans Claims (Court) Order as well 
as the subsequent pleadings by the Veteran's representative, the 
Board finds a motion for revision of the October 1986 and April 
1989 Board decisions that denied a rating in excess of 10 percent 
for the Veteran's generalized anxiety disorder on the basis of 
CUE are also before the Board.  


FINDINGS OF FACT

1.  In January 1984, the Board issued a decision that, among 
other things, granted no more than a 10 percent rating for the 
Veteran's anxiety neurosis.  

2.  In October 1986, the Board issued a decision that denied a 
rating in excess of 10 percent for the Veteran's generalized 
anxiety disorder.  

3.  In April 1989, the Board issued a decision that denied a 
rating in excess of 10 percent for the Veteran's generalized 
anxiety disorder.  

4.  The Veteran has failed to show that the applicable statutory 
and regulatory provisions existing at the time of the January 
1984, October 1986, or April 1989 Board decisions were 
incorrectly applied, such that they involved undebatable error 
that would have led to a materially different outcome.


CONCLUSIONS OF LAW

1.  The Board's January 1984 decision does not contain CUE.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 
20.1404 (2010).

2.  The Board's October 1986 decision does not contain CUE.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 
20.1404 (2010).

3.  The Board's April 1989 decision does not contain CUE.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 
20.1404 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Assist

The Board notes at the outset that the Court has held that the 
Veterans Claims Assistance Act of 2000 (VCAA) does not apply to 
claims of CUE in prior Board decisions.  See Parker v. Principi, 
15 Vet. App. 407, 412 (2002); Livesay v. Principi, 
15 Vet. App. 165, 178-79 (2001).  Therefore, further discussion 
of the VCAA is unnecessary.  

Nonetheless, the Board finds that even though the VCAA does not 
apply to motions for CUE in prior Board decisions, that the 
moving part is not prejudiced by the Board adjudication of this 
motion because via the November 2009 JMR the Veteran's 
representative clearly demonstrated actual knowledge of the laws 
and regulations governing claims for CUE in a Board decision and 
in June 2010 the Board contacted the Veteran and his 
representative and provided notice of the need to submit evidence 
or argument on this issue and they were given an adequate 
opportunity to actually submit such evidence and argument.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009); also see Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

The Claims

The Veteran has alleged CUE in a January 1984 Board decision 
which, among other things, assigned no more than a 10 percent 
rating for the Veteran's anxiety neurosis and in the subsequent 
October 1986 and April 1989 Board decisions that denied a rating 
in excess of 10 percent for his generalized anxiety disorder.  It 
is also requested that the Veteran be afforded the benefit of the 
doubt. 

Motions for review of prior Board decisions on the grounds of CUE 
are adjudicated pursuant to the Rules of Practice of the Board, 
at 38 C.F.R. Part 20 (2010).  Rule 1403 of the Rules of Practice, 
found at 38 C.F.R. § 20.1403, relates to what constitutes CUE.

Clear and unmistakable error is a very 
specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when 
called to the attention of later reviewers 
compels the conclusion, to which reasonable 
minds could not differ, that the result 
would have been manifestly different but 
for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant 
at the time were incorrectly applied . . . 
Review for clear and unmistakable error in 
a prior Board decision must be based on the 
record and the law that existed when that 
decision was made.

To warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been made, 
would have manifestly changed the outcome when it was made.  If 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and unmistakable.  
38 C.F.R. § 20.1403(c).

The Court has defined CUE as "an administrative failure to apply 
the correct statutory and regulatory provisions to the correct 
and relevant facts.  It is not mere misinterpretation of facts."  
See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination: (1) "either the 
correct facts, as they were known at the time, were not before 
the adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied," (2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed the 
outcome at the time it was made," and (3) a determination that 
there was clear and unmistakable error must be based on the 
record and the law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 
245 (1994). 

Rule 1403 offers the following examples of situations that are 
not CUE -- (1) Changed diagnosis-A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board decision; 
(2) Duty to assist-The Secretary's failure to fulfill the duty to 
assist; (3) Evaluation of evidence-A disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
(Emphasis added).

Moreover, CUE does not include the otherwise correct application 
of a statute or regulation where, subsequent to the Board 
decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. 
§ 20.1403(e).

A motion for revision of a Board decision based on CUE must be in 
writing and must be signed by the moving party or that party's 
representative.  The motion must include the name of the veteran, 
the name of the moving party if other than the veteran, the 
applicable Department of Veterans Affairs file number, and the 
date of the Board decision to which the motion relates.  If the 
applicable decision involved more than one issue on appeal, the 
motion must identify the specific issue, or issues, to which the 
motion pertains.  Motions, which fail to comply with the 
requirements set forth in this paragraph, shall be dismissed 
without prejudice to refiling under this subpart.  38 C.F.R. 
§ 20.1404(a).

A motion must set forth clearly and specifically the alleged 
clear and unmistakable error, or errors, of fact or law in the 
Board decision, the legal or factual basis for such allegations, 
and an explanation of why the result would have been manifestly 
different but for the alleged error.  Non-specific allegations of 
failure to follow regulations, failure to give due process, 
failure to apply the benefit-of-the-doubt or any other general, 
non-specific allegations of error are insufficient to satisfy the 
requirement of the previous sentence.  Motions which fail to 
comply with these requirements shall be dismissed without 
prejudice to refiling under this subpart.  38 C.F.R. 
§ 20.1404(b).  (Emphasis added).

With the above laws and regulations in mind, the Board notes that 
in a January 1984 decision, the Board, among other things, 
granted no more than a 10 percent rating for the Veteran's 
anxiety neurosis and in subsequent October 1986 and April 1989 
decisions the Board denied a rating in excess of 10 percent for 
his generalized anxiety disorder.  

In the moving party's motion and subsequent pleadings, the 
Veteran and his representative allege CUE in the January 1984 
Board decision to the extent that it denied a rating in excess of 
10 percent for his anxiety neurosis.  Similarly, in the November 
2009 JMR and subsequent pleadings, the Veteran's representative 
alleged, in substance that there was CUE in the October 1986 and 
April 1989 Board decisions.  

Given the above laws and regulations as well as the claims made 
by the Veteran and his representative, the Board will first 
consider if their pleadings have met the specificity requirement 
of 38 C.F.R. § 20.1404(b).

In this regard, it is specifically argued that the Board 
incorrectly applied 38 C.F.R. §§ 4.2, 4.3, and 38 C.F.R. § 4.125.  
It is argued that the Board failed to accurately assess the level 
of the Veteran's psychiatric disability.  It is argued that the 
Board focused on evidence contemporaneous with a June 1976 RO 
decision instead of considering evidence contemporaneous with the 
1984 decision which establishes a more severe psychiatric 
condition.  It is also argued that the Board failed to properly 
distinguish between service-connected and non-service-connected 
symptomatology.  

Given the above specificity regarding the alleged errors 
committed by the Board in January 1984, October 1986, and April 
1989, the Board finds that their pleadings have met the 
specificity requirement of 38 C.F.R. § 20.1404(b).  Therefore, 
the Board will next consider the merits of the CUE claims.

As to the moving party's claim that the Board incorrectly applied 
38 C.F.R. §§ 4.2, 4.3, and 4.125 because it failed to accurately 
assess the level of the Veteran's psychiatric disability, the 
Board first notes that at the time of the 1984, 1986, and 1989 
Board decisions 38 C.F.R. § 4.2 provided as follows:

Different examiners, at different times, will not 
describe the same disability in the same language.  
Features of the disability which must have 
persisted unchanged may be overlooked or a change 
for the better or worse may not be accurately 
appreciated or described. It is the responsibility 
of the rating specialist to interpret reports of 
examination in the light of the whole recorded 
history, reconciling the various reports into a 
consistent picture so that the current rating may 
accurately reflect the elements of disability 
present.  Each disability must be considered from 
the point of view of the veteran working or 
seeking work.  If a diagnosis is not supported by 
the findings on the examination report or if the 
report does not contain sufficient detail, it is 
incumbent upon the rating board to return the 
report as inadequate for evaluation purposes. 

See 38 C.F.R. § 4.2 (1983); 38 C.F.R. § 4.2 (1985); 38 C.F.R. 
§ 4.2 (1988).

At the time of the 1984, 1986, and 1989 Board decisions, 38 
C.F.R. § 4.3 provided as follows: 

It is the defined and consistently applied policy 
of the Department of Veterans Affairs to 
administer the law under a broad interpretation, 
consistent, however, with the facts shown in every 
case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt 
arises regarding the degree of disability such 
doubt will be resolved in favor of the claimant.  
See § 3.102 of this chapter.

See 38 C.F.R. § 4.3 (1983); 38 C.F.R. § 4.3 (1985); 38 C.F.R. 
§ 4.3 (1988).

At the time of the 1984, 1986, and 1989 Board decisions, 38 
C.F.R. § 4.124 provided as follows: 

The field of mental disorders represents the 
greatest possible variety of etiology, chronicity 
and disabling effects, and requires differential 
consideration in these respects.  These sections 
under mental disorders are concerned with the 
rating of psychiatric conditions, specifically 
psychotic and psychoneurotic disorders and 
psychological factors affecting physical 
conditions as well as organic mental disorders.  
Advances in modern psychiatry during and since 
World War II have been rapid and profound and have 
extended to the entire medical profession a better 
understanding of and deeper insight into the 
etiological factors, psychodynamics, and 
psychopathological changes which occur in mental 
disease and emotional disturbances.  The 
psychiatric nomenclature employed is based upon 
the Diagnostic and Statistical Manual of Mental 
Disorders, Third Edition (DSM-III), American 
Psychiatric Association.  This nomenclature has 
been adopted by the Department of Medicine and 
Surgery of the Veterans Administration.  It limits 
itself to the classification of disturbances of 
mental functioning.  To comply with the 
fundamental requirements for rating psychiatric 
conditions, it is imperative that rating personnel 
familiarize themselves thoroughly with this manual 
(American Psychiatric Association Manual, 1980 
Edition) which will be hereinafter referred to as 
the APA manual.
 
See 38 C.F.R. § 4.124 (1983); 38 C.F.R. § 4.124 (1985); 38 C.F.R. 
§ 4.124 (1988).

At the time of the 1984, 1986, and 1989 Board decisions, 
Diagnostic Code 9400 provided a 10 percent evaluation for a 
generalized anxiety disorder when evidenced by less than the 
criteria for the 30 percent with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  See 38 C.F.R. § 4.132, Diagnostic Code 9400 (1983); 
38 C.F.R. § 4.132, Diagnostic Code 9400 (1985); 38 C.F.R. 
§ 4.132, Diagnostic Code 9400 (1988).  Diagnostic Code 9400 
provided a 30 percent evaluation for a generalized anxiety 
disorder when evidenced by definite impairment in the ability to 
establish or maintain effective and wholesome relationships with 
people.  The psychoneurotic symptoms must result in such 
reduction in initiative, flexibility, efficiency and reliability 
levels as to produce definite industrial impairment.  Id.

As to the January 1984 Board decision, with the above criteria in 
mind and after specific citation to medical records dating back 
to the claimant's April 1982 increased rating claim including VA 
treatment records that showed his periodic complaints and 
treatment for his psychiatric disorder, a decision from the 
Social Security Administration (SSA), a statement in support of 
claim from his wife, the September 1982 VA examination report, 
and testimony at a February 1983 hearing, the Board concluded 
that the evidence did not show that the Veteran met the criteria 
for a rating great than 10 percent for his psychiatric disorder 
under Diagnostic Code 9400.  Instead, the Board in January 1984 
concluded, as does the Board at this time, that a record which 
shows the claimant's subjective complaints of hypersensitivity, 
avoidant behavior, and high anxiety as well as his wife's reports 
regarding his being tense, nervous, and hypersensitive and whose 
adverse symptomatology noted on VA examination was limited to 
subjective complaints of being uncomfortable around people, 
sleeping poorly, and excessive worry did not amount to anxiety 
that produce more than mild social and industrial impairment. 
Similarly, a September 1982 VA examiner also opined that the 
Veteran was fully oriented, had a good memory, and did not have 
problems with delusions or hallucinations as well as opined that 
he did not show manifestations of anxiety that produce more than 
mild social and industrial impairment.  Therefore, the Board 
finds that the earlier finding by the Board was a tenable one and 
cannot be said to constitute an error about which reasonable 
minds could not differ.  See 38 C.F.R. § 20.1403; Oppenheimer, 
supra; Damrel, supra.

In reaching this conclusion the Board did not overlook the 
treatment records that noted the Veteran's problems with non 
service connected passive-aggressive personality disorder, 
schizoid, paranoid personality, and a dysthymic disorder.  
Tellingly, granting the Veteran the benefit of doubt in this 
matter, the Board decision also appeared to rate the severity of 
his service connected psychiatric disorder based on the totality 
of all of his adverse psychiatric symptomatology without 
distinguishing between the adverse symptomatology caused by his 
service connected psychiatric disorder and that caused by his non 
service connected psychiatric disorder.  Therefore, the Veteran 
was not prejudiced by the Board's actions but instead benefitted 
from them.  

Moreover, while the decision did not specifically cite to 38 
C.F.R. §§ 4.2, 4.3, and 4.125, the Board notes that it did 
specifically cite to Part 4 of the 38 C.F.R. and it is clear that 
a de facto application of these regulations occurred because the 
decision looked at the severity of the claimant's symptoms as 
found at the VA examination in light of what was also found in 
his treatment records (see 38 C.F.R. § 4.2), specifically 
considered reasonable doubt (see 38 C.F.R. § 4.3), and gave 
differential consideration to the disabling affects of the 
claimant's psychiatric disorder (see 38 C.F.R. § 4.125).  

Similarly, as to the October 1986 Board decision, with the above 
criteria in mind and after a review of the record on appeal with 
specific citation to the April and May 1984 and May 1985 VA 
examinations as well as VA treatment records dated from June 1985 
to November 1985 and the testimony at his October 1985 personal 
hearing, the Board concluded that the evidence did not show that 
the Veteran met the criteria for a rating greater than 10 percent 
for his psychiatric disorder under Diagnostic Code 9400.  
Instead, the Board in October 1986 concluded, as does the Board 
at this time, that a record which shows the claimant's subjective 
complaints of tension, depression, and not being comfortable 
outside the house as well as his being on psychiatric medication 
and sleeping during the day because of depression and whose 
adverse symptomatology noted on VA examination was limited to a 
blunted affect, downcast mood, mild anhedonia, and poor digit 
span did not amount to anxiety that produces more than mild 
social and industrial impairment.  The Board's conclusion was 
supported by the fact that his treatment records reflect he is 
doing fine and does not require treatment more than once every 
three months as well as by the fact that the 1984 VA examiner 
opined that he was alert, oriented, calculation and concentration 
was excellent, memory was intact, he was able to interpret a 
proverb correctly, speech and judgment were appropriate, insight 
was fair, and he had no hallucinations, delusions, paranoia, 
loose associations, flight of ideas as well as denied any change 
in sleep, appetite, libido, or energy. Likewise, the 1985 VA 
examiner opined that his thought content was appropriate, he had 
no current suicidal ideation, he had a good relationship with his 
wife, he socialized minimally with his relatives and friends of 
his wife, he had a good appetite, was well oriented, and his 
memory was intact.  Therefore, the Board finds that the earlier 
finding by the Board was a tenable one and cannot be said to 
constitute an error about which reasonable minds could not 
differ.  See 38 C.F.R. § 20.1403; Oppenheimer, supra; Damrel, 
supra.

In reaching this conclusion the Board did not overlook the 
treatment records that noted the Veteran's problems with a non 
service connected personality disorder and a possible psychosis.  
Tellingly, granting the Veteran the benefit of doubt in this 
matter, the Board decision also appeared to rate the severity of 
his service connected psychiatric disorder based on all of of his 
adverse psychiatric symptomatology without distinguishing between 
the adverse symptomatology caused by his service connected 
psychiatric disorder and that caused by his non service connected 
psychiatric disorder.  Therefore, the Veteran was not prejudiced 
by the Board's actions but instead benefitted from them. 

Moreover, while the decision did not specifically cite to 38 
C.F.R. §§ 4.2, 4.3, and 4.125, the Board notes that it did 
specifically cite to Part 4 of the 38 C.F.R. and it is clear that 
a de facto application of these regulations occurred because the 
decision looked at the severity of the claimant's symptoms as 
found at the VA examination in light of what was also found in 
his treatment records (see 38 C.F.R. § 4.2), specifically 
considered reasonable doubt (see 38 C.F.R. § 4.3), and gave 
differential consideration to the disabling affects of the 
claimant's psychiatric disorder (see 38 C.F.R. § 4.125).  

Likewise, as to the April 1989 Board decision, with the above 
criteria in mind and after a review of the record on appeal with 
specific citation to the June 1988 VA examination, the Board 
concluded that the evidence did not show that the Veteran met the 
criteria for a rating greater than 10 percent for his psychiatric 
disorder under Diagnostic Code 9400.  Instead, the Board in April 
1989 concluded, as does the Board at this time, that a record 
which shows the claimant's subjective complaints of depression, 
social isolation, anxiousness, being tense, being agitated, and 
poor coping skills and whose adverse symptomatology noted on VA 
examination was limited to being easily irritated, paranoid, 
having poor problem solving skills, feeling despair and 
worthlessness, and his agitation causing trouble with 
concentration, memory, and thought confusion did not amount to 
anxiety that produces more than mild social and industrial 
impairment.  The Board's conclusion was further supported by the 
record which showed that the Veteran had been married for 17 
years and the June 1998 VA examiner's opinion that his speech was 
normal, he was oriented, he had an adequate ability to calculate, 
his memory was intact, and he denied delusions or hallucinations.  
It was also supported by the opinion by that examiner that the 
claimant exaggerated his symptoms.  Given the above analysis, the 
Board finds that the earlier finding by the Board was a tenable 
one and cannot be said to constitute an error about which 
reasonable minds could not differ.  See 38 C.F.R. § 20.1403; 
Oppenheimer, supra; Damrel, supra.

The decision did not specifically cite to 38 C.F.R. § 4.2 or 
specifically discuss the September 1987 VA treatment records that 
had been added to the claims folder during the pendency of the 
appeal, which records were the only treatment records added to 
the claims folder since the time of the prior final October 1986 
Board decision. In this regard, the Board notes that these 
records show the claimant's complaints and treatment for his 
service connected and non service-connected psychiatric 
disorders.  However, they do not reveal that the Veteran's 
adverse symptomatology caused definite impairment in his ability 
to establish or maintain effective and wholesome relationships 
with people as well as psychoneurotic symptoms that produced 
definite industrial impairment.  While not cited to by the Board 
in the April 1989 decision, nothing in these records shows 
adverse symptomatology so much more severe than that which was 
reported at the June 1988 VA examination that it could be said 
that reasonable minds could not differ that the claimant met the 
criteria at that time for a 30 percent rating under Diagnostic 
Code 9400.  Therefore, the Board finds that the failure to 
discuss these records in the decision does not amount to CUE.  
See Oppenheimer, supra; Damrel, supra. 

Similarly, the Board notes that the Board decision did not 
specifically cite to the September 1987 VA treatment records that 
noted the Veteran's complaints and treatment for both his service 
connected and non service connected psychiatric disorders.  
However, the decision also did not rate the severity of the 
Veteran's adverse psychiatric symptomatology without taking into 
account the adverse psychiatric symptomatology caused by his non 
service connected psychiatric disorders.  Therefore, since the 
decision rated the severity of the Veteran's service connected 
psychiatric disorder based on the totality of his adverse 
psychiatric symptomatology, both service connected and non 
service connected, the claimant cannot be said to have been 
prejudiced by the Board's actions.  

As to 38 C.F.R. § 4.3, not only did the decision specifically 
cite to this regulation but it discussed reasonable doubt.  As to 
38 C.F.R. § 4.125, while the decision did not specifically cite 
to this regulation, it specifically cited to Part 4 of the 38 
C.F.R. and it is clear that a de facto application of this 
regulation occurred because the Board gave differential 
consideration to the disabling affects of the claimant's 
psychiatric disorder.  

Accordingly, because the record shows that the Board at the time 
of all of its earlier decisions had a tenable basis for not 
granting the claimant more than a 10 percent disability rating 
for his psychiatric disorder under all potentially applicable 
rating criteria (see 38 C.F.R. § 4.132, Diagnostic Code 9400 
(1983); 38 C.F.R. § 4.132, Diagnostic Code 9400 (1985); 38 C.F.R. 
§ 4.132, Diagnostic Code 9400 (1988)), because at these times the 
Board applied 38 C.F.R. §§ 4.2, 4.3, and 4.125 on either a de jur 
or de facto basis, and/or because at these times the Board's 
failure to apply any of these regulations would not have 
manifestly changed the outcome of any of the decisions, the Board 
finds that the motions for CUE must be denied.

In reaching the above conclusions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance of 
the evidence is against the claims the doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002).


ORDER

The motion to revise or reverse a January 1984 decision of the 
Board that, among other things, granted a 10 percent rating for 
the Veteran's anxiety neurosis is denied.

The motion to revise or reverse an October 1986 decision of the 
Board that denied a rating in excess of 10 percent for the 
Veteran's generalized anxiety disorder is denied.

The motion to revise or reverse an April 1989 decision of the 
Board that denied a rating in excess of 10 percent for the 
Veteran's generalized anxiety disorder is denied.



                       
____________________________________________
	K. Parakkal
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



